                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:20-CV-00312-GCM
 CLEAR BLUE INSURANCE
 COMPANY,

                  Plaintiff,

     v.                                                           ORDER

 AMIGO MGA,

                  Defendant.


          THIS MATTER is before the Court upon Defendant Amigo MGA’s Unopposed Motion

to Seal Amigo MGA’s Reconciliation [ECF Doc. 25].

          When a party makes a request to seal judicial records, the Court must (1) give the public

notice and a reasonable opportunity to challenge the request to seal; (2) “consider less drastic

alternatives to sealing;” and (3) if it decides to seal, make specific findings and state the reasons

for its decision to seal rather than choosing other alternatives. Virginia Dep’t of State Police v.

Washington Post, 386 F.3d 567, 576 (4th Cir. 2004). In accordance with the law of this Circuit as

well as the Local Rules, the Court has considered the Motion to Seal, the public’s interest in access

to such materials, and alternatives to sealing. The public has been provided with adequate notice

and an opportunity to object to the Defendant’s motion. Defendant filed its motion on August 28,

2020 and it has been accessible to the public through the Court’s electronic case filing system since

that time. The Court determines that no less restrictive means other than sealing is sufficient

because a public filing of such materials would reveal confidential financial records. The Court

concludes that the sealing of these documents is narrowly tailored to serve the interest of protecting

the confidential information.



           Case 3:20-cv-00312-GCM Document 29 Filed 09/30/20 Page 1 of 2
       IT IS THEREFORE ORDERED that the Unopposed Motion to Seal Amigo MGA’s

Reconciliation is hereby GRANTED, and the Reconciliation shall be filed under seal until further

Order of this Court.

       SO ORDERED.



                                   Signed: September 30, 2020




         Case 3:20-cv-00312-GCM Document 29 Filed 09/30/20 Page 2 of 2
